PER CURIAM
Defendant is charged with rape in the third degree. ORS 163.355. The state appeals from the trial court’s order suppressing several statements. ORS 138.060(3). The trial court was correct only as to statements made to the police.
Defendant was a suspect and was not free to go at the time he made the statements, but the police failed to give him the Miranda warnings before questioning him. However, the trial court’s order may be read as also suppressing any other statement defendant may have made at any time to any other person concerning sexual relations that he may have had with the alleged victim. In that respect, the order is too broad.
We vacate the order and remand the case with instructions to the trial court to enter a new order, suppressing only defendant’s statements to the police.